Citation Nr: 0302440	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  99-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for low back pain syndrome.

2.  Entitlement to service connection for a seizure disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran had active duty for training from July 1982 to 
December 1982.  She also had additional periods of active 
duty for training and inactive duty for training prior to her 
discharge from the reserves in March 1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of Department of Veterans 
Affairs (VA).

In January 2000, the Board remanded the two issues listed on 
the first page of this document for additional development.  
Subsequently, a September 2002 rating action continued the 
prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  From October 1996 to November 13, 2001, the veteran's 
service connected low back disorder was manifested by 
characteristic pain on motion and slight limitation of lumbar 
spine motion; there was no objective evidence of moderate 
limitation of motion, muscle spasm, or loss of lateral spine 
motion to support a higher evaluation.

3.  The November 14, 2001, VA examination showed moderate 
limitation of motion, and the examiner reported muscle spasm 
occurring once per month; there was no objective evidence of 
severe limitation of motion or functional loss, or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.

4.  The evidence of record indicates that the veteran's 
initial seizures occurred at home and not during periods of 
active duty for training and inactive duty for training; the 
evidence does not demonstrate that her seizure disorder 
underwent an increase in severity during a period of 
training.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for low back syndrome, from October 1996 to November 13, 
2001, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, Codes 5292, 5295 (2002).

2.  The criteria for an evaluation of 20 percent, and not in 
excess thereof, since November 14, 2001, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 5292, 
5295 (2002).

3.  A seizure disorder was not incurred in or aggravated 
while performing active duty for training or inactive duty 
training.  38 U.S.C.A. § 101(24), 106, 1110, 1131 (West Supp. 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the April 
1998 statement of the case (SOC) and the January 2000 Board 
remand of the laws and regulations pertaining to her claim 
for service connection.  This was sufficient for notification 
of the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate her claim.  The 
veteran was provided with a VA examination in December 1996, 
and private and VA treatment records have been obtained.  
Additionally, the veteran was requested to provide the 
address of a Dr. Barton she contended provided treatment for 
her seizure disorder in the 1980's, however she was unable to 
provide this information.  Similarly, the RO contacted the 
National Personnel Records Center (NPRC) in an attempt to 
verify the dates of her periods of active duty for training 
and inactive duty training.  The NPRC was able to provide 
retirement point information but not exact dates of training.  
The veteran herself was unable to provide additional 
documentation regarding her dates of training. In view of the 
foregoing, the Board concludes that VA has met its duty to 
assist with respect to this claim.  

Addressing the claim for an increased evaluation, the veteran 
was notified in the January 1999 SOC and the September 2002 
SSOC of the criteria for an increased evaluation.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate her claim.  The September 2002 SSOC 
notified the veteran of the type of evidence necessary to 
substantiate her claim.  It informed her that VA would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The veteran was provided with a VA examination in 
November 2001, and private and VA treatment records have been 
obtained.  The SSOC specified what evidence the veteran must 
obtain to successfully prosecute her claim, what evidence VA 
had obtained and that VA had assisted her in attempting to 
obtain evidence that she had identified as relevant to her 
claim.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The veteran was scheduled for, and failed to report to, a 
hearing before a member of the Board in November 1999.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Low Back Syndrome

The veteran had complaints of low back pain beginning during 
service in August 1982.  Service connection for low back pain 
syndrome was granted in April 1998, and a 10 percent 
evaluation was assigned from October 1996.  The veteran 
disagreed with the initial evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2002).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's lower back disability is rated under Code 5295.  
A 40 percent evaluation is the maximum contemplated 
evaluation and is warranted for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The current 10 percent evaluation is 
appropriate where the evidence shows lumbosacral strain with 
characteristic pain on motion.  38 C.F.R. Part 4, Diagnostic 
Code 5295 (2002).

Code 5292 pertains to limitation of motion of the lumbar 
spine: severe limitation of motion warrants a 40 percent 
evaluation; a 20 percent evaluation contemplates moderate 
limitation of motion; and the current 10 percent evaluation 
is appropriate where the limitation of motion is slight.  38 
C.F.R. Part 4, Diagnostic Code 5292 (2002). 

A VA examination was conducted in December 1996.  The veteran 
reported intermittent low back pain, especially after 
standing for too long in one position or when performing 
household chores that require bending, tilting or twisting 
her trunk.  On examination, the veteran was 64 inches tall 
and weighed 204 pounds.  Forward bending of the lumbar 
vertebrae was to 80 degrees, and backward extension was to 20 
degrees.  Rotation was to 45 degrees bilaterally.  There was 
no weakness of the musculature or sensory deficits of the 
lower limbs.  The veteran was able to squat to full range, 
and to stand on toes and heels.  Straight leg raising was to 
50 degrees bilaterally.  Motor strength was noted to be 
normal.  X-rays showed no significant bone or joint 
abnormalities.  The diagnosis was history of post-traumatic 
low back pain syndrome.

The most recent VA examination was conducted on November 14, 
2001.  The veteran reported pains in her low back.  She 
stated that these were "sometimes...like a muscle spasm.  It 
may last about ten minutes.  When I get it, I can't walk."  
This spasm of the left lumbar region was reported to occur 
about once per month, with other not very severe low back 
pain lasting two to three hours at a time.  On examination, 
the veteran was 64 inches tall and weighed 208 pounds.  She 
was able to dress and undress without assistance.  There was 
a slight hyperlordosis of the back.  The abdomen was obese 
and protuberant.  The veteran was able to squat to about one-
half of the way down to the haunches.  Forward bending of the 
lumbar vertebrae was to 60 degrees and extension was to 30 
degrees.  Lateral flexion of the thoracic vertebrae was to 
about 25 degrees on the left and 40 degrees on the right.  
Rotation of the lumbar vertebrae was to 30 degrees on the 
left and 35 degrees on the right.  She winced when the 
motions were performed to the left.  The veteran specifically 
stated that on making movements to the right, she did not 
experience any discomfort.  She pointed to the left 
sacroiliac area as the place where she experienced the pain.  
Palpation of those areas elicited discomfort, and she winced.  
There was weakness of the left quadriceps musculature.  The 
examiner noted that on performing forward flexion, the 
veteran began to experience pain when performing that 
movement at 30 degrees.  Straight leg raising was performed 
to 65 degrees without any discomfort on the right, but it 
could not be done beyond 45 degrees on the left.  In summary, 
the examiner stated, there appeared to be a hyperlordosis of 
the lumbosacral curve, aggravated by obesity and prominent 
bulging abdomen.  There was no evidence of muscle atrophy.  
There was no evidence of disuse or functional impairment of 
the back due to the pain the veteran reported.  The pain was 
noted to be not constant but intermittent.  Spasm was usually 
once per month but the other discomfort was more in keeping 
with her daily activities and generally did not last very 
long.  There was no evidence of incoordination of movement of 
the lower limbs, and no evidence of excess fatigability.  
After reviewing the MRI findings, the examiner added this 
postscript:  MRI study of back disclosed no significant 
abnormalities.  In conclusion this lady's back complaint 
appears to be related to obesity and lumbar lordosis inducing 
an unstable back that intermittently becomes symptomatic.  
Diagnosis:  unstable lower back syndrome.

The medical findings prior to the November 2001 examination 
of record support the 10 percent evaluation assigned at that 
time; there was evidence of characteristic pain on motion, 
and slight limitation of lumbar spine motion.  38 C.F.R. Part 
4, Diagnostic Codes 5292, 5295 (2002).  There was no 
objective evidence of moderate limitation of motion, muscle 
spasm, or loss of lateral spine motion to support a higher 
evaluation.  

The medical findings on the November 14, 2001 examination 
support the assignment of a 20 percent evaluation from that 
date; there is evidence of moderate limitation of motion, and 
the examiner reported muscle spasm occurring once per month.  
38 C.F.R. Part 4, Diagnostic Codes 5292, 5295 (2002).  There 
is no objective evidence of severe limitation of motion, or 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion, to support a higher evaluation.   

(The Board notes that the provisions of Code 5293, which 
pertains to intervertebral disc syndrome, were changed 
effective from September 23, 2002.  However, as the VA 
examiner determined after reviewing the MRI findings that the 
veteran's service connected back disability was not 
manifested by any disc pathology, it is not necessary for the 
Board to consider the present claim under Code 5293.)  

While the examination reports have shown complaints of pain, 
these complaints of pain do not warrant ratings in excess of 
10 percent from October 1996 and 20 percent from November 
2001 under 38 C.F.R. §§ 4.40 and 4.45 because the examination 
findings did not substantiate additional range- of-motion 
losses in the lumbosacral spine, due to pain attributable to 
the service-connected disability, on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  The VA examiner in November 2001 stated that 
there was no muscle atrophy and no evidence of excess 
fatigability, incoordination, disuse or functional impairment 
of the back due to reported pain.  Given the medical findings 
which do not reflect range of motion deficits that came close 
to the requirements for ratings in excess of 10 percent or 20 
percent for the relevant periods, and the lack of muscle 
atrophy in the lower extremities, the Board finds that a 
preponderance of the evidence is against a finding of 
"additional functional loss" due to limitation of motion in 
the lumbar spine caused by pain complaints.  Accordingly, the 
Board finds that an evaluation in excess of 10 percent from 
October 1996, and 20 percent from November 14, 2001, is not 
warranted.  See Fenderson, supra.

Seizure Disorder

The veteran contends that her seizure disorder was incurred 
in or aggravated during her periods of active duty for 
training purposes in the reserves.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24). 106, 1110, 1131.  

The record shows that the veteran has submitted documentation 
of active duty for training purposes from January 10, 1986, 
to January 30, 1986, and from May 8, 1994, to May 22, 1994.  
Pursuant to the Board's remand, the RO contacted the NPRC to 
request the dates of the veteran's active duty for training 
and inactive duty training.  In June 2002, the NPRC responded 
that the veteran's service record did not indicate dates of 
active duty training.  A retirement points summary was 
provided that showed that she had periods of inactive duty 
and active duty for training during each year from 1982 to 
1994, however the exact dates were not reported.

Medical records from the reserves show that the veteran was 
hospitalized for treatment of seizures at a military facility 
in June 1988.  It was reported that her seizures had been 
present since November 1986.  She was also treated for 
seizures at a military facility in July 1990 and August 1990.  

The veteran and her mother have claimed that the veteran was 
treated for seizures in 1986 by a Dr. Barton immediately upon 
her return from a period of active duty for training.  Again 
pursuant to the Board's remand, the veteran was requested to 
provide the address of Dr. Barton.  She responded in February 
2000 that this address was "unknown."  Thus, the RO was 
unable to obtain any records from this provider.

A November 1988 private neurologist's report is of record.  
The veteran reported that she had experienced five seizures 
since November 1986.  The impression was seizure disorder.  
The examiner indicated that he planned to increase her level 
of Dilantin.

A magnetic resonance imaging of the brain in September 1991 
was interpreted as normal.  Private treatment records dated 
from 1991 to 1995 show the veteran continuing on Dilantin, 
with minor seizures noted in 1991 and 1994.

On a VA examination in December 1996, the veteran reported 
that her initial seizure occurred in 1986 just after her 
return home from a period of reserve duty in Panama.  She had 
another seizure a year later while watching television at 
home.  She was placed on Dilantin and continued to have 
smaller seizures from time to time, including in 1994 while 
driving a vehicle at Ft. Bragg.  The diagnosis was history of 
seizure disorder, presently under treatment.

The record does not show the exact onset of seizure activity 
or any relationship to a period of inactive duty training or 
active duty for training.  Since there are no medical records 
showing the initial manifestations of the disorder, there is 
no basis for concluding that her seizure disorder was 
incurred in or aggravated while performing active duty for 
training or resulted from an injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. § 
101(24).  Without medical evidence showing the level of 
severity of the seizure disorder at its onset, the Board 
cannot find aggravation of the disability during a later 
period of training.  However, the Board does note that the 
veteran's reported history to the VA examiner in 1996 
indicated that the earliest seizures (which occurred while 
she was at home) were the most severe, and that once she 
started on Dilantin she no longer had grand mal episodes.  
Thus, even if VA were able to pinpoint the precise dates of 
training, which as noted above it cannot, it does not appear 
that the medical evidence would show an increase in severity 
to support a finding of inservice aggravation.

In light of the above, the claim for service connection for a 
seizure disorder must be denied.  As the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2002).


ORDER

An evaluation in excess of 10 percent for low back pain 
syndrome, from October 1996 to November 13, 2001, is denied.

An evaluation of 20 percent, and not in excess thereof, for 
low back pain syndrome, from November 14, 2001, is granted, 
subject to applicable laws and regulations governing the 
award of monetary benefits.

Service connection for a seizure disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

